ssvio isyid
                              r
    03iyoS3Hd
  <&
  cS1


re;25ui|* „,                      * > &
                          CO      ujQo
  jit^,J
                  o
                      I
                          LU      o£cr
                                  ZtnL
 <oCuf            o
                  CO
                  o
                                  LU 3   U
                                  co c a
 S|S<g
 Us 5 Z 2
                  C\f
                  00
                          O
                          X       OS I        u
 U. p ui K            I


 O co a. q.       DC
                                  a: do      .:Pi
                  LU      X
                  DC      0.

                                             rffi